DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 03/17/2022 have been received and entered into the case record.
Claims 1-31 are pending in the application.
Claims 1, 9 and 12 are amended.
Claims 14-31 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-13 are examined on the merits


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2015. Nature 526: 118; IDS Reference filed 06/11/2020) in view of Ibrahim (2014. Stem Cell Reports Vol. 2: 606–619) and Sun et al. (2013. Advanced Drug Delivery Reviews 65: 342-347)
nd column, 2nd paragraph, Extended Data Figure 1). Hu et al. further teaches the platelet mimicking technology has been utilized to target dysfunctional vasculature in cardiovascular diseases, traumas, cancers, and acute inflammations (p. 121, 2nd paragraph). Hu et al. does not teach that this platelet membrane coats extracellular vesicles. 
Ibrahim et al. teaches cardiosphere-derived cells and exosomes (i.e. extracellular vesicles derived from a human cell) obtained from cardiac tissue (p. 615, 1st column). Inherently the vesicles are thereby derived from cardiospheres and cardiac stem cells. CDC exosomes inhibit apoptosis and promote proliferation of cardiomyocytes, while enhancing angiogenesis (Summary). Ibrahim et al. additionally teaches that the exosomes were 30-90nm in diameter (p. 606; 2nd column).
Sun et al. teaches that exosomes are novel nanoparticles which can be utilized as a drug carrier as they increase the bioavailability of therapeutic agents and are far superior to synthetic nanoparticles when utilized in drug delivery systems (Sun et al.; p. 343, 2nd column, 2nd full paragraph)
It would be obvious to one of ordinary skill in the art to utilize the exosomes derived from cardiosphere-derived cells obtained from cardiac cells obtained from cardiac tissue as taught by Ibrahim et al. in place of the nanoparticles as taught by Hu et al. in order to coat the exosomes in platelet membrane with a reasonable expectation of success. Hu et al. teaches that the platelet membranes will express platelet mimicking properties to what it cloaks including immunocompatibility, binding to injured vasculature and pathogen adhesion (p. 119, 1st paragraph; p. 121, 2nd paragraph). An artisan would be motivated to utilize exosomes instead of the synthetic PGLA nanoparticles of Hu et al. as Sun et al. teaches that exosomes are superior to synthetic nanoparticles when utilized as a drug delivery vehicle because when exosomes are utilized systematic bioavailability was dramatically increased (Sun et al.; p. 343, 2nd column, 2nd full paragraph). Furthermore, as the nanoparticles of Hu are 100nm and Ibrahim’s st column, last paragraph) An artisan would further be motivated to bind cardiosphere derived exosome as in Ibrahim et al. as the exosomes inhibit apoptosis and promote proliferation of cardiomyocytes, while enhancing angiogenesis and can induce therapeutic regeneration of an infarcted human heart (Ibrahim et al.; Summary, p. 613, 2nd paragraph).
Regarding claim 5, Hu et al. teaches that the platelet cloaking results in the expression of proteins such as GVPI (a marker for platelets as described in the instant specification p. 5) (Extended Data Figure 3; p. .118 2nd column) It was observed that the PNP preparation resulted in membrane protein retention and enrichment very similar across the different platelet sources (Extended Data Figure 3).
Therefore the invention would have been prima facie obvious at the time of the effective filing date.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (supra) in view of Ibrahim (supra) and Sun et al. (supra) in view as applied to claims 1-9 above and in further view of Kanazawa (IDS Reference 26 filed 06/11/2020)
As discussed above in the 103 rejection, Hu et al., Ibrahim et al., and Sun et al. make obvious a platelet membrane derived from platelets (i.e. platelet membrane derived vesicle or fragment thereof) with the same charge as platelet vesicles which cloaks (i.e. coats) an exosome derived from cardiosphere cells for drug delivery with selective adherence for vasculatures, specifically the subendothelial matrix. These references do not teach that the platelet membrane and exosomes are from different subjects. 
	Kanazawa teaches cardiosphere derived cells which reduce the infarct size when administered from another subject to pigs (Abstract). Kanazawa further teaches that given the delays intrinsic to autologous tissue harvesting and cell processing, applications in the acute reperfusion phase will require allogeneic (off-the-shelf donor-derived) products (p. 323).

	Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (supra) in view of Ibrahim (supra) and Sun et al. (supra) in view as applied to claims 1-9 above and in further view of Lee (IDS reference filed 06/11/2020)
As discussed above in the 103 rejection, Hu et al., Ibrahim et al., and Sun et al. make obvious a platelet membrane derived from platelets (i.e. platelet membrane derived vesicle or fragment thereof) with the same charge as platelet vesicles which cloaks (i.e. coats) an exosome derived from cardiosphere cells for drug delivery with selective adherence for vasculatures, specifically the subendothelial matrix. These references do not teach that the platelet membrane and exosomes are from different subjects. 
However, these references do not teach that the exosomes and platelet membrane vesicle fragment are from the same subject receiving them as treatment.
	Lee teaches an autologous treatment of cardiospheres and cardiosphere derived cells for the purpose of modeling injection of cardiospheres after myocardial infarction (Abstract). Lee teaches that autologous treatments are particularly of interest as immune rejections are avoided (p. 455)
	It would be obvious to one of ordinary skill in the art that the exosomes and platelet membranes taught by Hu et al., Ibrahim et al., and Sun et al. are both from the same subjects being treated as taught by Lee with a reasonable expectation of success. An artisan would be motivated to utilize autologous vesicles and cells as it avoids immunological rejections (Lee; p. 455)

	Lee et al. teaches that the injected cardiospheres are suspended in a solution of 0.1 mL and then states that the placebo was 0.1 mL PBS alone. Therefore the cardiospheres were suspended in PBS (i.e. a pharmaceutically acceptable excipient). 	It would be obvious to suspend the cells of the present invention in a pharmaceutically acceptable carrier or excipient as they are being injected directly into the subject through a syringe. 
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.


Response to Arguments
Applicant’s arguments with respect to the 112(a) enablement rejection have been fully considered in light of the amendments made. The 112(a) rejection has been withdrawn.
Applicant’s arguments with respect to the 102 rejection and the 103 rejection concerning 1, 3-6, 7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632         
                                                                                                                                                                                  
/TAEYOON KIM/Primary Examiner, Art Unit 1632